Title: From George Washington to Major General Thomas Mifflin, 28 May 1777
From: Washington, George
To: Mifflin, Thomas



Dear Sir
Morris Town May 28th 1777.

From your Letter of the 13th, and my answer of the 15th I expected, you would have been in Camp ’ere now; If you are not detained on Business, that is materially interesting and of consequence, I wish you to join me immediately. I this day move to Bound Brook, from whence I came yesterday morning. I am Dear Sir, Your most Obedt Servt

G. Washington

